Putnam Investments One Post Office Square Boston, MA 02109 February 2, 2009 Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Putnam International New Opportunities Fund (Reg. No. 33-56339) (811-07237) (the “Fund”) Post- Effective Amendment No. 90 to Registration Statement on Form N-1A Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Fund hereby certifies that the form of Prospectus and Statement of Additional Information that would have been filed on behalf of the Fund pursuant to Rule 497(c) upon the effectiveness of Post-Effective Amendment No. 90 to the Fund’s Registration Statement on Form N-1A (the “Amendment”) would not have differed from that contained in the Amendment, which is the most recent amendment to such Registration Statement and was filed electronically on January 28, 2009. Comments or questions concerning this certificate may be directed to Melissa LaBarge at 1-800-225-2465, ext. 1061. Very truly yours, Putnam International New Opportunities Fund /s/ Charles E. Porter By: Charles E. Porter Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison cc: Ruth Kanfer Ropes&Gray
